Citation Nr: 1231490	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-46 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of right eye injury with decreased visual acuity.    

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury with traumatic arthritis.   

4.  Entitlement to a disability rating for bilateral hearing loss in excess of 10 percent as of January 7, 2011.  

5.  Entitlement to a disability rating for bilateral hearing loss in excess of 0 percent prior to January 7, 2011.

6.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2009, the RO continued the noncompensable (0 percent) disability rating, effective February 1, 1989, for bilateral hearing loss and the 10 percent disability rating for residuals of a right knee injury.  In March 2010, the RO determined that new and material evidence had not been submitted to reopen the claims of service connection for residuals of right eye injury and depressive disorder (also claimed as depression/anxiety).

In a February 2011 rating decision, the RO increased the disability rating for bilateral hearing loss to 10 percent disabling, effective January 7, 2011.  The Veteran was advised of the rating decision, but did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 10 percent disability rating is not the maximum benefit available for the claim on appeal, this appeal continues.   

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of major depressive disorder and anxiety.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as service connection for an acquired psychiatric disorder, other than PTSD, and listed it on the title page accordingly.  The Board notes that the issue of service connection for PTSD was denied in a September 2007 rating decision, which was not appealed and thus subsequently became final.   See 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

Although the RO did not reopen the claims of service connection for residuals of right eye injury and an acquired psychiatric disorder, other than PTSD, during the appeal period, such a determination is not binding on the Board and the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has therefore listed the issues on the title page accordingly.   

In December 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO), and in August 2011, he and his wife testified at a Board hearing held before the undersigned Acting Veterans Law Judge in Waco, Texas.  A copy of each transcript is of record.  

The issues of service connection for an acquired psychiatric disorder, other than PTSD, service connection for residuals of a right eye injury, a disability rating in excess of 10 percent for residuals of a right knee injury, a disability rating for bilateral hearing loss in excess of 0 percent prior to January 7, 2011, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The issue of entitlement to service connection for a left eye disorder has been raised by the Veteran at the December 2010 DRO hearing and has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  As of January 7, 2011, audiometric testing revealed, at worse, average puretone thresholds of 29 decibels in the right ear and 50 decibels in the left ear, as well as speech recognition of 82 percent in the right ear and 72 percent in the left ear.  

2.  In an April 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for residuals of right eye injury.

3.  The evidence received since the April 2006 rating decision is new and material regarding the claim of service connection for residuals of right eye injury. 

4.  In a November 2006 rating decision, the RO denied the claim of service connection for depressive disorder.  

5.  The evidence received since the November 2006 rating decision is new and material regarding the claim of service connection for an acquired psychiatric disorder, other than PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for bilateral hearing loss in excess of 10 percent as of January 7, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85-4.87, Diagnostic Code 6100 (2011).  

2.  The April 2006 rating decision that determined that new and material evidence had not been submitted to reopen the claim of service connection for residuals of a right eye injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  New and material evidence has been received since the April 2006 rating decision and the claim of service connection for residuals of a right eye injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The November 2006 rating decision that denied service connection for depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

5.  New and material evidence has been received since the November 2006 rating decision and the claim of service connection for an acquired psychiatric disorder, other than PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been submitted to reopen the claims of service connection for residuals of right eye injury and an acquired psychiatric disorder, other than PTSD, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

With regard to the claim for an increased disability rating for bilateral hearing loss as of January 7, 2011, the Board finds that the VCAA notice requirements have been satisfied by a January 2009 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the January 2009 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected bilateral hearing loss disability on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service-connected bilateral hearing loss disability on appeal, the evidence of record includes a September 2009 private physical examination report, a December 2010 DRO hearing transcript, an August 2011 Board hearing transcript, and January 2009 and January 2011 VA audiological examination reports.  The VA examiners reviewed the Veteran's claims file and medical history and recorded pertinent examination findings.  The Board notes that the VA examination reports are probative with regard to the nature and severity of the service-connected bilateral hearing loss disability as of January 7, 2011.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's most recent VA examination was within the last year; however, an additional VA examination is not warranted in this case because the evidence of record does not indicate that the Veteran's service-connected bilateral hearing loss has become more severe since the January 2011 VA examination.    

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

The Ratings Schedule, under Diagnostic Code 6100, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2011).  Each ear is to be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(b).  VA regulations provide that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).    

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Rating Service-Connected Bilateral Hearing Loss as of January 7, 2011

In January 2011, the Veteran was afforded a VA audiological examination.  Audiological testing performed showed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
25
25
30
LEFT
55
60
50
35

Average puretone thresholds were 29 decibels in the right ear and 50 decibels in the left ear.  Speech recognition scores based on the Maryland CNC test, were 82 percent in the right ear and 72 percent in the left ear.      

Based upon the results of the January 2011 VA audiological examination, a Roman numeral III is derived for the right and left ears from Table VI of 38 C.F.R. § 4.85.  A 10 percent disability rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting the applicable rows with the applicable columns.  As a result, there is no basis in the schedular criteria for an increased rating for bilateral hearing loss in excess of 10 percent as of January 7, 2011.  38 C.F.R. § 4.85.  

The evidentiary record does not include VA outpatient treatment records from January 2011 to the present, nor does it suggest, or the Veteran contends, that any additional audiometry findings are available during this period on appeal.  In fact, at the August 2011 Board hearing, the Veteran reported wearing hearing aids for two and a half years and when asked if his hearing loss has gotten worse since the last examination in January 2011, he replied "it has not gotten any better."  The Board acknowledges the Veteran's reported history of symptomatology regarding the service-connected bilateral hearing loss disability, and finds the Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, it must be reiterated that a disability rating for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  There was no indication that the January 2011 VA audiological examination produced test results which were invalid or inadequate for rating purposes.  

For these reasons, and after fully considering the evidence of record regarding the service-connected disability during the appeal period, the Board finds that the preponderance of the evidence is against an increased disability rating for bilateral hearing loss in excess of 10 percent as of January 7, 2011.  38 C.F.R. §§ 4.3, 4.7. 

Additionally, under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulations as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2011), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the January 2011 VA examiner reported there were no significant effects on the Veteran's occupation or on usual daily activities.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  See Martinak, 21 Vet. App. at 455. 

Having considered the evidence of record as of January 7, 2011, the Board finds that the functional effects of the bilateral hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b) during the appeal period.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss as of January 7, 2011.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the Veteran's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening a veteran's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

	A.  Residuals of a Right Eye Injury

The Veteran seeks to reopen his claim of service connection for residuals of a right eye injury.  In the April 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

The evidence of record associated with the claims file since the April 2006 rating decision includes a September 2007 VA outpatient treatment record, December 2010 DRO hearing transcript, and August 2011 Board hearing transcript.  Such evidence does not include relevant official service department records.  See 38 C.F.R. § 3.156(c).  The Board acknowledges the VA outpatient treatment records dated July 2004 to July 2006 and September 2006 to January 2007 were associated with the claims file prior to the expiration of the appeal period, but were silent with regard to the claimed residuals of a right eye injury, thus will not be considered as having been in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b). 

All of the evidence received since the April 2006 rating decision was not previously submitted to VA.  The December 2010 DRO hearing and August 2011 Board hearing transcripts, specifically, by themselves or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  At the December 2010 DRO hearing, the Veteran affirmed that the stress and strain from his military occupational specialty (MOS) and duties in the military aggravated his pre-existing right eye disorder and created more vision problems.  At the August 2011 Board hearing, he noted that his right eye would turn red because of distress of military requirements, to include field training exercises and the physical, emotional, and psychological demand on his body, and that he began the use of ointment and artificial tears after separation from service.  

For the reasons stated above, the Board finds that the newly submitted evidence, specifically the September 2007 VA outpatient treatment record, December 2010 DRO hearing transcript and August 2011 Board hearing transcript, to be both new and material.  Having submitted new and material evidence, the Veteran's service connection claim for residuals of right eye injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The adjudication of the underlying claim on the merits is being deferred, pending completion of the development requested below.

	B.  Acquired Psychiatric Disorder, other than PTSD

The Veteran seeks to reopen his claim of service connection for an acquired psychiatric disorder, other than PTSD.  In the November 2006 rating decision, the RO denied service connection for depressive disorder as there was no evidence that the depressive disorder occurred in or was caused by military service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record associated with the claims file since the November 2006 rating decision includes the December 2010 DRO hearing transcript and does not include relevant official service department records or evidence received prior to the expiration of the appeal period pertaining to this claim.  See 38 C.F.R. § 3.156(b), (c). 

All of the evidence received since the November 2006 rating decision was not previously submitted to VA and the December 2010 DRO hearing transcript, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The Veteran testified that his service connection claim for depressive disorder is also warranted on a secondary basis as due to his service-connected disabilities.  As such, the Board finds the Veteran's testimony can be construed as alleging service connection for this claim on a secondary basis to service-connected disabilities.  The Board finds this is a new theory of entitlement for the claim on appeal as it was not raised at the time of the November 2006 rating decision.  

For the reasons stated above, the Board finds that the newly submitted evidence, specifically the December 2010 DRO hearing transcript, to be both new and material.  Having received new and material evidence, the Veteran's service connection claim for an acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected disabilities, is reopened.  38 U.S.C.A. § 5108; 3.156.  The adjudication of the underlying claim on the merits is being deferred, pending completion of the development requested below.


ORDER

An increased disability rating for bilateral hearing loss in excess of 10 percent as of January 7, 2011 is denied.  

As new and material evidence has been received, the claim of service connection for residuals of right eye injury is reopened; and to that extent only, the appeal is granted. 

As new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder, other than PTSD, is reopened; and to that extent only, the appeal is granted. 


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the remaining issues on appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Service Connection for Residuals of Right Eye Injury

Review of the March 1968 entrance examination report revealed defective vision, not considered disabling or disqualifying (NSD).  During service, an undated treatment record documented a previous trauma in the right eye, and a March 1971 treatment record noted injury to the right eye six years prior.  Pursuant to in-service examinations, a May 1969 report noted scarring on the right eye with injury to the right eye 13 years ago, and a January 1986 report documented a previous right eye injury, refractive error, history of retinal detachment, and traumatic cataract.  Upon separation from service, a November 1988 examination report revealed no eye abnormality, but included a notation that vision in the right eye can only be corrected to 20/600.  On the accompanying report of medical history, the Veteran marked "yes" for having or ever had eye trouble and noted he wears glasses.

Post-service VA outpatient treatment records from April 2007 to October 2009 note the Veteran is legally blind, a December 2007 record noted LP (light perception) vision in the right eye secondary to old trauma and cataract, a May 2008 record noted relative monocular pt secondary to LP in the right eye from trauma with traumatic retina damage as child, and an April 2009 record noted LP vision from trauma when patient was 15.

The Board finds the evidence of record shows the Veteran's right eye injury was not noted on the March 1968 entrance examination report, and there is clear and unmistakable evidence of record that the right eye injury existed prior to service.  As a result, this case presents a certain medical question that cannot be answered by the Board and is not addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Specifically, this question concerns whether there is clear and unmistakable evidence that residuals of the pre-existing right eye injury were not aggravated by service.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 1111, 1153; 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim), 3.304(b)(1); VAOPGCPREC 3-03.  Therefore, the evidence of record presents an inadequate basis to adjudicate this issue, and a VA examination with medical nexus opinion would assist in developing a complete record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Service Connection for an Acquired Psychiatric Disorder, other than PTSD

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to a current disability, VA outpatient treatment records from April 2007 to January 2010 note the Veteran's assessments of anxiety disorder and depressive disorder.  A September 2009 private mental status examination report also listed the Veteran's diagnosis as major depressive disorder.  

Concerning the question of in-service disease, injury, or event, the Veteran's testimony at the December 2010 DRO hearing and August 2011 Board hearing suggests that the pain from his in-service right knee injury, hardship tour in Alaska unaccompanied by his family, and attempt to take care of his family and complete his military career were stressful events during service.  His service personnel records document service in Alaska from December 1985 to May 1988.

With respect to whether the claimed disorder may be associated with service, the Veteran's testimony at the hearings also indicates that his acquired psychiatric disorder, other than PTSD, started in service as a result of the reported in-service events noted above.  The Court has indicated that this factor of relationship of current disability to service establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board finds this case presents a certain medical question that cannot be answered by the Board and not addressed by the evidence of record.  See Colvin, 1 Vet. App. at 175.  Specifically, this question concerns the relationship, if any, between the Veteran's acquired psychiatric disorder, other than PTSD, and service.  This question should be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. at 370; see also 38 C.F.R. § 3.159(c)(4).  As a result, the evidence of record presents an inadequate basis to adjudicate this issue, and a VA examination with medical nexus opinion would assist in developing a complete record.  See Barr, 21 Vet. App. at 303.  

Moreover, the evidence of record shows that the Veteran has been diagnosed with an acquired psychiatric disorder, other than PTSD, to include depressive disorder and anxiety, and service connection has been established for residuals of a right knee injury with traumatic arthritis.  Additionally, as noted above, the Veteran asserted at the December 2010 DRO hearing that this disorder is also warranted on a secondary basis as due to his service-connected disabilities.  As a result, the Board finds that the appropriately qualified medical professional should also address the question concerning the relationship, if any, between the currently diagnosed acquired psychiatric disorder, other than PTSD, and a service-connected disability.

Service-Connected Residuals of a Right Knee Injury with Traumatic Arthritis

The Veteran underwent a January 2009 VA examination, then reported at the December 2010 DRO hearing that his right knee has gotten worse since that examination.  He explained that he cannot bend his leg at 90 degrees without any pain, the pain just gets worse, the knee locks when held in full extension for a period of time, and he receives steroid shots every four months.  He also noted wearing an instability brace with metal on the sides and if he does not wear the brace his knee buckles from side to side.  Thereafter, the Veteran underwent an additional VA examination for evaluation of the right knee in January 2011; however, at the August 2011 Board hearing, the Veteran asserted his right knee has gotten worse since that January 2011 examination.  He specified, in pertinent part, that he takes pain medication, uses a cane, and experienced instability about three months ago evidenced by weakness and fainting from the rear.  The right knee swells approximately two to three times a month, feels hot when he gets up and goes to bed, and buckles backwards.  The Veteran's wife also testified that she hears the Veteran's knee popping a lot of times. 

Because VA undertook to provide examinations for the service-connected residuals, the Board must ensure that the examination reports are adequate in order to render a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an additional examination is deemed necessary in light of the Veteran's reportedly increased symptomatology since the January 2011 VA examination and in order to ascertain the current severity and impairment of the service-connected residuals of a right knee injury with traumatic arthritis.  

Service-Connection Bilateral Hearing Loss Prior to January 7, 2011

The Board finds that the speech recognition test results in a January 2008 VA outpatient audiometry report are not clearly indicated as to whether the Maryland CNC test was used.  See 38 C.F.R. § 4.85(a) (the Maryland CNC test is a requirement for a hearing impairment examination for VA purposes).  As a result, further development is needed in this case to seek clarification as to whether speech discrimination testing was conducted using the Maryland CNC test at the January 2008 VA outpatient audiometry evaluation.  

TDIU

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  When a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), the claim must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  

In a November 2009 notice of disagreement, via a VA Form 9, and at the December 2010 DRO hearing, the Veteran raised the issue of TDIU due to the service-connected residuals of a right knee injury.  Adjudication of the Veteran's TDIU claim must be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, these remaining issues on appeal are REMANDED for the following actions:
	
1.  The RO/AMC should send the Veteran and his representative additional VCAA notice as to the issue of entitlement to TDIU and conduct any necessary development.  

2.  Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's right knee, right eye, and acquired psychiatric disorder, other than PTSD, from January 2010, the date of the most recent treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

3.  Schedule the Veteran for the appropriate VA examination to determine whether the Veteran has current residuals of a right eye injury, and if so, did they originate in, or were aggravated by, his active military service.  All efforts made to schedule this examination should be documented and incorporated into the claims file.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all diagnoses rendered.  The examiner should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner is requested to offer the following opinion: 

Is there evidence that the Veteran's right eye injury that pre-existed service, was aggravated during, or as a result of, the Veteran's active service?  If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the residuals, or whether such worsening constituted chronic aggravation of the residuals due to service. (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.  The rationale should not be solely based on the absence of treatment records for the claimed residuals during or after service.

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, other than PTSD.  All efforts made to schedule the examination should be documented and incorporated into the claims file.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent psychiatric diagnoses rendered.  The examiner should also request a history from the Veteran.  

Based upon a review of the record and clinical findings, the VA examiner is requested to offer the following opinions: 

a) Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's currently diagnosed acquired psychiatric disorder, other than PTSD, to include major depressive disorder and anxiety disorder, had its origin in service or is in any way related to the Veteran's active service?  

b) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed acquired psychiatric disorder, other than PTSD, is caused or aggravated by his service-connected residuals of a right knee injury?  

c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed acquired psychiatric disorder, other than PTSD, is aggravated (permanently worsened in severity) by his service-connected residuals of a right knee injury?  

If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.  The rationale should not be solely based on the absence of treatment records for the claimed acquired psychiatric disorder during or after service.

5.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of the service-connected residuals of a right knee injury with traumatic arthritis.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished, including range of motion (ROM) testing.  The report should list all pertinent symptomatology and findings, subjective complaints, and objective findings in detail, including the ROM of the right knee in degrees.  To the extent possible, the examiner should distinguish symptomatology that is not associated with the service-connected residuals of a right knee injury.  The Veteran's claims file should be made available and reviewed by the examiner and the examination report should reflect that such review was accomplished.  

The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the right knee caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination.  The examiner should describe whether any existing pain significantly limits functional mobility of the right knee during flare-ups or when repeatedly used. 

The examiner should report whether the Veteran has any recurrent instability or lateral subluxation of the right knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.  

The VA examiner must also provide an opinion as to whether the service-connected residuals of a right knee injury, in and of themselves, render the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with his educational and employment experience.  All opinions expressed must be supported by a complete rationale. If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

6.  The RO/AMC should contact the VA outpatient examiner, if available, who conducted the January 2008 audiometry evaluation and request clarification as to whether speech discrimination testing was conducted using the Maryland CNC test.  Any response received must be documented in the claims file.

7.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


